Exhibit 10.41

LLP Employees

EVERCORE PARTNERS INC.

2006 STOCK INCENTIVE PLAN

NOTICE OF AWARD OF RESTRICTED STOCK UNITS

Evercore Partners Inc. (the “Company”), pursuant to its 2006 Stock Incentive
Plan (the “Plan”), hereby awards to the participant identified below a
restricted stock unit award with respect to the number of shares of the
Company’s Class A common stock indicated below (the “Award”). The Award is
effective on the grant date indicated below and is subject to the terms set
forth herein and in the Restricted Stock Unit Award Terms and Conditions
attached hereto (the “Terms and Conditions”) and your Schedule of Terms (“SoT”)
relating to the Amended and Restated Limited Liability Partnership Deed in
Relation to Evercore Partners International LLP (the “LLP Agreement,” and
together with the SoT, the “LLP Documents”).

 

Participant   Grant Date   Number of Restricted Stock Units Granted   Vesting
Schedule   25% of this Award will vest on each of the first, second, third and
fourth anniversaries of the Grant Date, subject in each case to the
Participant’s continued service with the Company or its Affiliates through the
applicable vesting date and subject further to accelerated vesting in certain
cases, all as specified in the attached Terms and Conditions.

 

EVERCORE PARTNERS INC.

By:

 

 

Date:

 

 

 

Attachments:    Restricted Stock Unit Award Terms and Conditions



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD TERMS AND CONDITIONS

The following constitute the terms and conditions (the “Terms and Conditions”)
of the restricted stock units awarded by Evercore Partners Inc. (the “Company”)
to the participant (the “Participant”) indicated in the attached Notice of Award
of Restricted Stock Units (the “Notice”):

1. Grant of RSUs. Effective on the date of grant indicated in the Notice (the
“Grant Date”), the Company grants to the Participant the number of restricted
stock units (“RSUs”) indicated in the Notice, on the terms and conditions
hereinafter set forth. Each RSU represents the unfunded, unsecured right of the
Participant to receive one Share. The Participant will become vested in the
RSUs, and take delivery of the Shares subject thereto, as set forth in these
Terms and Conditions. Capitalized terms not otherwise defined herein have the
same meanings as in the Plan.

2. Vesting and Delivery.

(a) Subject to the Participant remaining in continuous service with the Company
through the relevant Vesting Event (as hereinafter defined), the Participant
shall become vested in the RSUs subject hereto as follows (the occurrence of
each such event described herein, a “Vesting Event”):

(i) Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on the first anniversary of the Grant Date;

(ii) Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on the second anniversary of the Grant Date;

(iii) Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on the third anniversary of the Grant Date;

(iv) Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on the fourth anniversary of the Grant Date; and

(v) Any otherwise unvested RSUs shall become one hundred percent (100%) vested
upon (A) the occurrence of a Change in Control, (B) the occurrence of an event
described in clause 35 of the LLP Agreement or (C) the Participant being a Good
Leaver (as defined in the LLP Documents, provided, that clause (c) of the “Rule
of 70” definition shall be deleted and replaced with the following: “attained a
combined age and years of service equal to at least 65”).

(b) Upon cessation of the Participant’s service with the Company for any reason
other than as described in Section 2(a)(v)(C) above, all then unvested RSUs
shall immediately be forfeited by the Participant, without payment of any
consideration therefor.

(c) Upon the occurrence of a Vesting Event, one Share shall be issuable for each
RSU that vests on the date of such Vesting Event, subject to the terms and
provisions of the Plan and these Terms and Conditions (including, without
limitation, Sections 2(d) and (e) below). Thereafter, upon satisfaction of any
required tax withholding obligations and except as otherwise provided in
Sections 2(d) and (e) below, the Company shall deliver to the Participant Shares
underlying any vested RSUs as soon as practicable (but in no event later than 15
calendar days after the Vesting Event).

 

-2-



--------------------------------------------------------------------------------

(d) In the event of the occurrence of a Vesting Event under Section 2(a)(v)(C)
arising from the Participant being “Removed without Cause” (as defined in the
LLP Documents), each Share issuable in respect of an RSU then vesting will be
delivered by the Company (following satisfaction of applicable tax withholding
requirements) within 30 days following the end of the “Restricted Period” (as
defined in the LLP Documents); provided the Participant, within such 30 day
period, executes a general release of claims against the Company and its
Affiliates in a form reasonably prescribed by the Company. If the Participant
fails to timely satisfy the release requirements described in the preceding
sentence, any RSUs otherwise vesting as a result of the Participant being
“Removed without Cause” and any Shares otherwise issuable under this paragraph
will be forfeited and the Participant will have no further rights hereunder.

(e) In the event of the Participant’s Qualifying Retirement (as defined in the
LLP Documents), one Share shall be issued for each RSU then vesting promptly
following the earliest of (i) the Participant’s death, (ii) the Participant’s
“Permanent Incapacity” (as defined in the LLP Documents), (iii) a Terminating
Material Breach (as defined in the LLP Agreement) and (iv) (A) the first
anniversary of the date of the Participant’s cessation of service, if the RSU
would otherwise have vested prior to such anniversary pursuant to Sections
2(a)(i)-(iv), 2(a)(v)(A) or 2(a)(v)(B), or (B) the date the RSU would otherwise
have vested pursuant to Sections 2(a)(i)-(iv), 2(a)(v)(A) or 2(a)(v)(B), if such
date is after the first anniversary of your cessation of service; provided that
in any case, no forfeiture of the RSU is required pursuant to Section 10. If the
forfeiture of an RSU is required pursuant to Section 10, the RSU will be
cancelled and the Participant (and his or her heirs or intestate successors)
will have no further rights in respect thereof or any Share underlying such RSU.

(f) In the event of the death of the Participant, the delivery of Shares under
Section 2(c) shall be made in accordance with the beneficiary designation form
on file with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the delivery of Shares under Section 2(c) shall be
made to the person or persons to whom the Participant’s rights with respect to
this Award shall pass by will or by the applicable laws of descent and
distribution.

(g) For purposes of these Terms and Conditions, service with the Company will be
deemed to include service with the Company’s Affiliates, but only during the
period of such affiliation.

3. Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make equitable substitutions or adjustments to the number of Shares and RSUs
subject hereto pursuant to Section 9(a) of the Plan.

4. No Right to Continued Service. Neither the Plan, the Notice nor these Terms
and Conditions shall be construed as giving the Participant the right to be
retained in the employ or service of, or in any consulting relationship with,
the Company or any of its Affiliates. Further, the Company (or, as applicable,
its Affiliates) may at any time dismiss the Participant, free from any liability
or any claim under the Plan, the Notice or these Terms and Conditions, except as
otherwise expressly provided herein.

 

-3-



--------------------------------------------------------------------------------

5. No Acquired Rights. The Board has the power to amend or terminate the Plan,
to the extent permitted thereunder, at any time, and the opportunity given to
the Participant to participate in the Plan is entirely at the discretion of the
Committee and does not obligate the Company or any of its Affiliates to offer
such participation in the future (whether on the same or different terms). In
addition, (a) the value of the RSUs or the Shares subject hereto shall not be
used for purposes or determining any benefits or compensation payable to the
Participant or the Participant’s beneficiaries or estate under any benefit
arrangement of the Company, and (b) except as otherwise provided herein, the
termination of the Participant’s employment with the Company or its Affiliates
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under the Notice, these Terms and Conditions or the Plan that may arise as a
result of such termination of employment.

6. No Rights of a Stockholder; Dividend Equivalent Payments.

(a) The Participant shall not have any rights or privileges as a stockholder of
the Company, which for the avoidance of doubt includes no rights to dividends or
to vote, until the Shares in question have been registered in the Company’s
register of stockholders as being held by the Participant.

(b) The foregoing notwithstanding:

(i) if the Company declares and pays a cash dividend or distribution with
respect to its Shares, the RSUs subject hereto will be increased by a number of
additional RSUs determined by dividing (A) the total dividend or distribution
that would then be payable with respect to a number of Shares equal to the
number of RSUs outstanding hereunder on the dividend or distribution record date
for which no Vesting Event has yet occurred, divided by (b) the Fair Market
Value on the dividend or distribution record date. Additional RSUs credited
under this paragraph will be subject to the same terms and conditions (including
the same vesting and delivery schedule) as the RSUs outstanding hereunder on the
applicable dividend or distribution record date for which no Vesting Event has
yet occurred.

(ii) if the Company declares and pays a cash dividend or distribution with
respect to its Shares after the occurrence of a Vesting Event with respect to
particular RSUs but before Shares are issued in respect thereof, the Company
will make a special cash payment to the Participant equal to the amount of the
dividend or distribution that would have been payable to the Participant had he
or she been the record holder of those Shares on the record date of such
dividend or distribution. Such special cash payment will be subject to
withholding for applicable taxes.

7. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to this Award shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the Notice,
these Terms and Conditions or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable Federal or state laws or relevant
securities laws of the jurisdiction of the domicile of the Participant, and the
Committee may cause a legend or legends to be put on any certificates
representing such Shares or make an appropriate entry on the record books of the
appropriate registered book-entry custodian, if the Shares are not certificated,
to make appropriate reference to such restrictions.

 

-4-



--------------------------------------------------------------------------------

8. Transferability. Except as set forth in Section 2(f), the RSUs (and, prior to
their actual issuance, the Shares subject hereto) may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable.

9. Withholding. The Company or any Affiliate shall have the right and are hereby
authorized to withhold from any transfer due under this Award, or from any other
compensation or amount owing to the Participant, applicable withholding taxes
with respect to this Award to satisfy all obligations for the payment of such
taxes. The payment of any applicable withholding taxes through the withholding
of Shares otherwise issuable under this Award shall not exceed the minimum
required withholding liability.

10. Restrictive Covenants.

(a) The Participant has agreed to be bound by certain restrictive covenants
during his or her service to the Company and following the cessation of that
service, as included in the LLP Documents (such covenants, together with any
restrictive covenants made by the Participant after the date hereof, the
“Restrictive Covenants”). As a condition to the issuance or delivery of Shares
in respect of RSUs, the Participant may be required to certify, in a manner
acceptable to the Company, that he or she continues to be in compliance with the
Restrictive Covenants.

(b) If the Participant violates any of the terms of the Restrictive Covenants,
then the Participant will immediately forfeit any remaining RSUs (even if
otherwise vested) for which Shares have not yet been delivered. In addition, in
the event of such conduct, the Participant will be required to repay to the
Company any dividend or distribution equivalent amounts paid under
Section 6(b)(ii) in respect of such Shares.

(c) Similarly, if the Participant’s service with the Company terminates as a
result of the Participant’s Qualifying Retirement and, within 12 months
following such termination, the Participant engages in conduct that violates the
Restrictive Covenants (or that would have violated the Restrictive Covenants,
but for any prior expiration of the otherwise applicable restricted period), the
Participant will immediately and automatically forfeit any remaining RSUs (even
if otherwise vested) for which Shares have not yet been delivered. In addition,
in the event of such conduct, the Participant will be required to repay to the
Company any dividend or distribution equivalent amounts paid under
Section 6(b)(ii) in respect of such Shares.

(d) The remedies contained in this section will be in addition to, not in lieu
of, any other available remedies.

11. Choice of Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW.

12. RSUs Subject to Plan. All the RSUs are subject to the Plan, a copy of which
has been provided to the Participant and the terms of which are incorporated
herein by this reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. The Notice and these
Terms and Conditions may only be amended in writing.

[Remainder of page intentionally left blank]

 

-5-